DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/27/21 has been entered.  Claims 1-14 remain pending in the application and Claim 15 is new.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/27/21.  The amendments to the specification and drawings are accepted and amendments to Claim 1, regarding the logarithms of the focal lengths are supported by figure 6.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/21 and 5/21/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
Claims 1-15 are allowed.   The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments sent forth in Applicant’s Response to Office Action filed 7/27/21, specifically pages 10-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/10/21